PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ____________

                       No. 09-4095
                      ____________

           COOPER UNIVERSITY HOSPITAL
                             Appellant

                            v.

                KATHLEEN SEBELIUS,
   Secretary, Department of Health and Human Services

                 Pursuant to F.R.A.P. 43(c)
                      ____________

   APPEAL FROM THE UNITED STATES DISTRICT
    COURT FOR THE DISTRICT OF NEW JERSEY
             (D.C. Civil No. 1-08-cv-03781)
     District Judge: Honorable Jerome B. Simandle
                     ____________

               Argued: September 15, 2010
                     ____________

 Before: SLOVITER, BARRY and SMITH, Circuit Judges

             (Opinion Filed: October 12, 2010)
                      ____________

Mark H. Gallant, Esq. (Argued)
Judy Wang Mayer, Esq.
Cozen & O'Connor
1900 Market Street
3rd Floor
Philadelphia, PA 19103-0000
       -and-
                             1
Thomas McKay, III, Esq.
Cozen & O'Connor
457 Haddonfield Road
Liberty View, Suite 300
Cherry Hill, NJ 08002-0000

Counsel for Appellant


Anthony J. Steinmeyer, Esq. (Argued)
August E. Flentje, Esq.
United States Department of Justice
Civil Division
Room 7529
950 Pennsylvania Avenue, N.W.
Washington, DC 20530-0000
       -and-
David L. Hoskins, Esq.
Department of Health & Human Services
Health Care Financing Division
330 Independence Avenue, S.W.
Cohen Building
Washington, DC 20201-0000
       -and-
Elizabeth A. Pascal, Esq.
Office of the United States Attorney
Camden Federal Building & Courthouse
401 Market Street
P.O. Box 2098, 4th Floor
Camden, NJ 08101-0000

Counsel for Appellee
                        ____________

               OPINION OF THE COURT
                    ____________


BARRY, Circuit Judge


                             2
       Cooper University Hospital has appealed the grant of
summary judgment in favor of Kathleen Sebelius, Secretary
of the U.S. Department of Health and Human Services, in this
very complex and very important matter. The case before the
Hon. Jerome B. Simandle, and now the appeal before us,
involved the amount of Medicare reimbursement that Cooper
University Hospital – a hospital in Camden, New Jersey, with
a large low-income patient population – receives from the
federal government for serving a disproportionate share of
low-income patients. Resolution of the difficult legal issue
presented required an analysis of the interaction between, and
the intersection of, the Medicare and Medicaid statutes,
described by a sister court as being “among the most
completely impenetrable texts within human experience.”
Rehab. Ass’n of Va., Inc. v. Kozlowski, 42 F.3d 1440, 1450
(4th Cir. 1994). Resolution of this issue will affect hospitals
well beyond the one hospital party to this case.

       We have carefully considered the record and the
submissions of the parties, and have heard oral argument. We
have paid particular attention to the patience and skill with
which Judge Simandle has handled this case from its very
inception until its conclusion, when he rendered an Opinion
that thoughtfully, thoroughly, and articulately decided what
had to be decided. We could not do it better, and we will not
try. Suffice it to say, substantially for the reasons set forth in
Judge Simandle’s excellent Opinion of September 28, 2009,
we will affirm.




                                3